Title: To Benjamin Franklin from Vergennes, 15 January 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Versailles le 15. Janvier 1784.
          
          J’ai l’honneur, Monsieur, de vous envoyer en original une lettre qui m’a été ecrite par un Sr. Schaffer qui se dit Lieutenant Colonel de la Milice des Etats Unis, et qui est actuellement détenu dans les prisons de la Conciergerie dans l’attente du Jugement d’un procès criminel qui s’instruit contre lui au Chatelet de Paris. Il paroit, Monsieur, que vous avez connoissance de cette affaire, Je ne puis que m’en remettre au jugement que vous

croirez devoir porter sur les raisons que ce particulier allégue en sa faveur. Je vous prie de vouloir bien en me renvoyant sa lettre, me faire part de ce que vous en pensez.
          J’ai l’honneur d’être très sincerement, Monsieur, votre très humble et très obéissant serviteur
          
            De Vergennes
            M. Franklin.
          
        